DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Election/Restrictions
Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/2021.

Drawings
The drawings are objected to because the gray background is obtrusive to being able to read the inventive process illustrated in Figure 1 which would particularly become an issue should the invention become issued/printed.  Please revise the drawings eliminating the gray-toned background such that it can more clearly read the inventive process.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a floating material” in line 6.  This limitation is indefinite because it is unclear as to specifically what is this material (e.g. the contaminated soil, the contaminated groundwater, excess flushing liquid, a mixture of flushing liquid and contaminated groundwater, a combination thereof, or something else entirely); what this material is floating in (e.g. the contaminated soil, the contaminated groundwater, a combination thereof, or something else entirely).  This information is critical to the understanding of how the invention functions and must be clarified.
Claim 1 recites the limitation “a first phase separation step of separating the floating material collected in the first collection step into a liquid phase and a solid phase” in lines 8-10.  This 
Claim 1 recites the limitation "the second floating material" in lines 16 and 17.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, this limitation is further indefinite because it is unclear as to what exactly is intended to be claimed.  Specifically, it is unclear as to what the ‘second floating material’ is (e.g. the contaminated groundwater, excess flushing liquid, a mixture of flushing liquid and contaminated groundwater, a combination thereof, or something else entirely), and subsequently how it can be separated via the second collection step (i.e. if it is unclear as to what the material is it is further unclear as to how it can be processed).
Claims 2-5 are similarly indefinite for being dependent upon an indefinite claim.
Additionally, the Examiner notes that due to the indefinite-ness of critical components of the inventive method, the prior art rejections are made as best understood by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (US 5011329) in view of Shiau (US 2007/0116524) and Kautzman et al. (US 2016/0375471).
Nelson discloses a method for treating contaminated soil, the method comprising: a flushing step of inserting spraying rods [10] comprising a nozzle [72] into soil to spray a flushing fluid thereto [Column 2, Lined 62-64]; a first collection step of collecting a floating material from the soil surface after the flushing step [Column 2, Line 64 to Column 3, Line 1].
Nelson fails to disclose the flushing fluid is an oxidizing liquid, and further decontamination steps for the collected materials.
Shiau teaches a method for decontaminating soil comprising a flushing step utilizing an oxidizing liquid [Paragraphs 20 & 22-25]; and a first phase separation step of separating the collected material in the first collection step into a liquid phase and a solid phase [at 140 in Figure 1; Paragraph 21].
 Kautzman teaches a method for decontaminating soil comprising a heating step of inserting a heating member into the solid-phase fraction separated in the first phase separation step to heat the solid-phase fraction [heat from added sorbent and subsequent chemical reaction at 5 in Figure 2, Paragraphs 29 and 38]; a second collection step of collecting steam generated in the heating step [steam is added at 4 in Figure 2 and then continues through the closed system; Paragraph 37]; and a pyrolysis step of separating a gas phase from the second floating material separated in the second collection step and subjecting the gas-phase fraction to heat treatment [Pyrolysis is completed at 8 in Figure 2 to complete the remediation; Paragraph 41].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Nelson by substituting the gaseous fluid for the oxidizing liquid, and adding the solid collection step as described by Shiau to enhance remediation by providing a flushing material that includes a reactive component to break down contaminants, and to enable the solid 
Likewise, it would have been obvious to modify the method of Nelson by adding the heating/collection/pyrolysis steps as described by Kautzman to provide further and complete remediation for the solid/liquid and gaseous components such that the soil can be fully cleaned.
Regarding claims 2-5, although the Nelson-Shiau-Kautzman combination is silent as to the specific ranges of the flushing and heating components and application steps, it would have been obvious to one of ordinary skill in the art that these specific ranges would be utilized as determined by a number of design choice variables including at least the specific contaminants in the soils, the specific oxidizer selected, the size/compactness of the contaminated soil, the size/capabilities of the spraying machinery, the size/shape of the heating element, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184.  The examiner can normally be reached on M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619